Citation Nr: 1507092	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  07-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1978 to December 1978, on active duty from December 1990 to July 1991, and had additional Reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefit currently sought on appeal.

In September 2006, the Veteran filed a claim for entitlement to service connection for PTSD.  Recognizing that the scope of a psychiatric disability claim includes any disability that may reasonably be described by the Veteran's reported symptoms and other information of record, the Board broadened the Veteran's claim to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2008, the Veteran requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for November 6, 2008.  The Veteran failed to attend.

By an order of August 2013, the Board denied the Veteran's claim for entitlement to service connection for PTSD on the grounds that the Veteran does not have PTSD.  The Board remanded for further evidentiary development as to the issue of service connection for an acquired psychiatric disorder other than PTSD, diagnosed as alcohol and depressive disorder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

An acquired psychiatric disorder, to include diagnosed alcohol dependence, did not have its onset during active service and is not etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130, Diagnostic Code 9410 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Board will first discuss certain preliminary matters.

Stegall concerns

By an order of August 2013, the Board remanded this case for further development as to the Veteran's claim of an acquired psychiatric disorder.  Specifically the Board ordered that all available VA treatment records be obtained, including records from May 4, 1999 to July 30, 2012, and that the Veteran should be requested to provide information as to all medical care providers who have treated him for the disability on appeal.  The Veteran was also to be given a new VA medical examination.  The claim was then to be readjudicated.

As directed by the Board's remand instructions, the Veteran's VA treatment records were added to his claims folder.  VA also sent the Veteran a letter in September 2013 that asked the Veteran to provide all additional information in support his appeal.  The Veteran did not respond to the letter.  Thereafter, in October 2013, the
Veteran underwent a VA medical examination, and a report of the examination was associated with the claims folder.  The acquired psychiatric disorder claim was readjudicated by a November 2013 supplemental statement of the case.  In light of the development that has occurred, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that the Board errs as a matter of law by failing to ensure compliance with a remand order).

The Veterans Claims Assistance Act of 2000

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The record indicates that the Veteran received appropriate notice in accordance with the VCAA.  The originating agency provided the Veteran with the required notice, including notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in September 2006, prior to the initial adjudication of the claim.

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA treatment records.

In response to the Veteran's February 2008 request for a hearing, VA notified the Veteran of a Travel Board hearing scheduled for November 6, 2008.  The Veteran failed to attend, did not provide good cause for the failure to attend, and has not requested an additional hearing.  Therefore the Board considers his hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Veteran underwent VA medical examinations in October 2013 and March 2012.  The March 2012 VA examiner did not have access to the complete VA treatment records of the Veteran.  In accordance with the Board's remand order of August 2013, all VA treatment records of the Veteran were added to his claims file prior to the October 2013 VA examination.  The October 2013 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his complete medical history and claims folder, and documented his current medical condition.  The Board concludes that the October 2013 compensation and pension examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).


Acquired psychiatric disorder other than PTSD

The Veteran contends that he has an acquired psychiatric disorder that relates to a period of service in which he was a cook in Kuwait during Desert Storm and was exposed to incoming and outgoing small arms fire, rocket fire, and missiles that were in use in the immediate area where the Veteran was stationed.

Legal criteria

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether these requirements have been met, the Board must evaluate the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
	
For certain chronic disorders, including psychoses, a disease or injury that manifests itself to a compensable degree within one year following separation from service may be presumed to have been incurred during service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Proof of a chronic disease in service requires a combination of manifestations that identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  Competent medical evidence is required, unless lay observation is competent to identify the existence of the condition.  See 38 C.F.R. § 3.303(b) (2014).

No disability compensation is to be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.S. §§ 105(a), 1110 (West 2014); 38 C.F.R. § 3.301(c) (2014). 

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  Generally a veteran has the burden of presenting and supporting his or her claim for VA benefits.  See 38 U.S.C.S. § 5107(a) (West 2014); Cromer v. Nicholson, 455 F.3d, 1346, 1350 (Fed. Cir. 2006).  When the evidence as to the merits of an issue material to the determination of the matter is approximately balanced, the claimant will be given the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  To prevail, a veteran need only demonstrate an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

Analysis

With respect to Hickson element (1), current disability, the most recent medical examination of October 2013 indicates a diagnosis of alcohol dependence.  Also noted were problems related to social environment (e.g., few friends beyond the immediate family, with which the Veteran maintains close relationships) and educational problems (e.g., the Veteran reported that he would like to be able to read better).  The Veteran's global assessment of functioning (GAF score) was 65.

The examiner found occupational and social impairment due to symptoms controlled by medication or mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he has a good relationship with his work supervisor at the restaurant where he is employed. The examiner found that the Veteran was capable of managing his financial affairs.

With regard to the Veteran's mental history, the examiner noted that the Veteran denied ever having been referred to mental health services prior to, or during, his military service.  The Veteran also denied ever having received mental health treatment but reported that his primary care doctor had recommended that he participate in substance abuse treatment.  Further, the Veteran denied having problems with depressed or anxious mood.

Upon an examination of the Veteran and a review of the Veteran's claims file and complete medical history, the October 2013 examiner determined that the Veteran met the criteria of the Diagnostic and Statistical Manual, 4th edition (DSM-IV) for a diagnosis of alcohol dependence.  No other mental disorder was diagnosed.  The examination report notes the Veteran's report of having started to drink heavily at age 24.  The Veteran also stated that he has not been able to reduce his alcohol intake despite his primary care doctor's encouragement to do so.  The Veteran further reported that he smoked marijuana in the 1970s but had no further drug use.

A February 2011 VA treatment record notes a negative screen for depression.  The Veteran responded "not at all" when asked whether he had little interest or pleasure in doing things and whether he felt "down, depressed, or hopeless."

A May 1999 VA treatment record notes the Veteran's report of behavior changes since returning from the Gulf War: night sweats and unrestful sleep, rapid mood changes and temper flares, sleeping much or not sleeping at all, headaches, and occasional nausea.  The Veteran's orientation, memory, mood, and consciousness were recorded as normal.  The clinician documented, as her assessment, "behavioral changes, possibly PTSD symptoms, depression or other Dx."

The medical evidence of record indicates that the Veteran has the disability of alcohol dependence.  The October 2013 medical report reflects that the examiner had access to, and reviewed, the Veteran's claims folder and medical record.  Following a mental status evaluation, the examiner concluded that the only appropriate Axis I diagnosis is alcohol dependence.  In this case, the Board accords significant weight to the diagnostic conclusions of the most recent medical review of the Veteran's health records and evaluation of the Veteran's psychiatric condition.  In contrast, the May 1999 VA treatment record, referred to above, cited only the possibility of symptoms of a psychiatric disorder and made no diagnosis.  Under the circumstances, Hickson element (1) is not satisfied.  38 C.F.R. § 3.301(c).

With respect to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service personnel records show that the Veteran had duty in an "imminent danger pay area."  See June 1991 service personnel record.  The Veteran has reported the stress of small arms fire, rocket fire, and missiles in the area where he was stationed.  See February 2011 memorandum of the Appeals Management Center (AMC) (in which the AMC deemed that "there is definitely enough information in the claims file to accept the Veteran's lay testimony as verification of the alleged stressor.").  The Veteran's service treatment records document no treatment for a psychiatric disorder during service, nor were there complaints of depression, excessive worry, or similar conditions.  A January 1991 service treatment record documents the Veteran's negative response to the questions, "Have you had nightmares or trouble sleeping?" and "Have you had recurring thoughts about your experiences during Desert Shield/Desert Storm?"  Taking all the evidence into account and giving the benefit of the doubt to the Veteran, the Board finds that an in-service event occurred.  See 38 C.F.R. § 5107(b) (2014).  Hickson element (2) is therefore met.

With respect to Hickson element (3), a connection between an in-service disease or injury and a current disability, the Veteran has stated that, since service, he has experienced the behavioral changes of night sweats and unrestful sleep, rapid mood changes and temper flares, sleeping much or not sleeping at all, headaches, and occasional nausea.  See May 1999 VA treatment record.  The October 2013 VA examiner determined that the Veteran's only diagnosed disability is alcohol dependence that was less likely as not caused by, or a result of, the Veteran's military service.   As a rationale for his negative nexus opinion, the examiner cited the Veteran's reported history of longstanding alcohol use that is independent of military service.

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Board finds the medical opinion on a complex health issue to be more probative than the Veteran's lay opinion as to the etiology of any psychiatric disorder.  While the Veteran believes that he has an acquired psychiatric disorder related to his active service, he has not provided sufficient evidence to support his claim of service connection.  No medical opinion links the Veteran's diagnosed alcohol dependence to active military service.  While accorded ample opportunity to do so, the Veteran has not submitted a competent medical opinion to contradict the VA examiner's finding of no nexus.  See 38 U.S.C.A. § 5107(a) (West 2014) (stating that it is the claimant's responsibility to support a claim for VA benefits).  Because a preponderance of the evidence does not establish a connection between any psychiatric disorder and the Veteran's military service, Hickson element (3) is not met.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2014) relating to chronicity and continuity of symptomatology.  To the extent that Veteran is contending that he has had an acquired psychiatric disorder continually since service, the Board finds that the Veteran's contention of a continuity of symptomatology is outweighed by the competent and probative evidence of record that does not support such a finding.  The October 2013 examiner found that the Veteran's alcohol dependence did not have its origin during service and is in no way etiologically related to military service.

Alcohol abuse is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 U.S.C. §§ 105(a), 1110 (West 2014).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user. Id.  The Veteran's diagnosed alcohol dependence has not been argued to be, nor shown to have been, the result of a service-connected disability.

Because a preponderance of the evidence does not establish that the Veteran currently has an acquired psychiatric disability for which service connection may be granted, or that the Veteran's alcohol dependence is related to active service, the Veteran's claim must be denied.

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


